Citation Nr: 0639250	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had active military service from July 1959 to 
May 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).

The issue of service connection for a bilateral shoulder 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claim and fulfilled the duty to assist 
him in developing that evidence.

2.  The record is negative for findings or diagnosis of 
hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may a sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a June 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  The RO has obtained the veteran's service medical 
records.  The veteran, however, has not identified or 
provided any evidence in support of his service-connection 
claims for bilateral hearing loss. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for 
complaints, findings, or diagnosis of hearing loss.  
Likewise, there is no medical evidence in the record 
pertaining to complaints or findings of hearing loss.  On his 
application for compensation, the veteran did not identify 
the date the condition arose, nor did he indicate he has ever 
received treatment for hearing loss.  In the June 2003 
letter, he was asked to identify and/or submit information 
concerning post-service medical treatment.  He did not do so.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board notes that the veteran argued that an examination 
should be scheduled in conjunction with his claim.  However, 
in Wells v. Principi, the Court of Appeals for the Federal 
Circuit noted that it is not enough merely for a veteran to 
claim he is disabled in order to obligate the Secretary to 
provide a medical examination.  Wells, 326 F.3d 1381 (Fed. 
Cir. 2003).  Here, the record does not show the veteran 
suffers from hearing loss.  In addition, he did not respond 
to the June 2003 letter asking him to clarify his hearing 
loss disability, and whether it involved the left, right, or 
both ears.  Thus, the Board concludes that the record does 
not contain competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability to warrant the scheduling of a VA examination, nor 
are the other requirements of 38 C.F.R. § 3.159(c)(4) met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran's service medical records document repeated 
treatment for left shoulder pain.  The veteran apparently 
played on the ranger football team while in service.  In 
December 1961, a diamond cassette view of both shoulders with 
weights and anterior/posterior views of the left shoulder 
internal and external rotation there was a mild left acromio-
clavicular joint separation.  A January 1962 service x-ray 
study of the left shoulder revealed a slight separation of 
the left acromio-clavicular joint.  The reviewing examiner 
noted that it could not be definitely stated whether this was 
a residual from a previous acromio-clavicular joint 
separation or represented a new injury.  Complaints 
continued, although discharge examination revealed normal 
upper extremities.  Four days after that examination, 
however, the veteran continued to complain of pain in his 
left shoulder.  

With respect to the right shoulder disorder, there is an 
October 1960 report of a bruised shoulder.  Although it is 
unclear whether this represents the right or left shoulder, a 
March 1961 report noted trouble with the right shoulder, and 
an August 1961 report indicated that a check of the right 
shoulder was needed.  Impression was contusion of the 
shoulder.  A December 1961 treatment record indicated that 
the right shoulder should be checked, and x-rays of both 
shoulders were taken at that time.  

The Board recognizes that the veteran has not provided any 
medical evidence of a current shoulder disability.  However, 
in this particular case, the nature of the disabilities, and 
the extent of treatment in service warrant the scheduling of 
a VA examination to determine whether current disability 
exists.  Thus, on remand, the RO should schedule the veteran 
for VA examination to determine whether the veteran currently 
has a left or right shoulder disorder that is etiologically 
related to the documented treatment during service.  

In addition, the veteran should again be asked to identify 
any post-service treatment providers that have treated him 
for a disability of either shoulder.

Finally, although the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal should service connection be granted.  
Thus, on remand the RO should provide corrective notice in 
accordance with Dingess, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should ask the appellant to 
identify all VA and non-VA medical 
providers that have treated him for a 
shoulder disorder.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

3.  The RO should take the appropriate 
steps to schedule the veteran for a VA 
examination to determine the nature and 
etiology of any left or right shoulder 
condition.  All indicated tests and 
studies are to be performed, including x-
rays.  The claims folder must be made 
available to and reviewed by the 
physician prior to the completion of the 
examination.  The physician should 
provide the diagnosis for any shoulder 
disorder(s) found.  

Following review of the claims file and 
examination of the veteran, the physician 
must opine whether it is at least as 
likely as not (50 percent probability or 
more) that any currently diagnosed left 
or right shoulder disorder is due to 
service, including the injuries 
documented during service.


4.  Thereafter, following any other 
development deemed necessary, the RO 
should readjudicate the left shoulder 
issue based on all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an applicable time to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


